Citation Nr: 0109671	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to November 
1968.  He served in Vietnam from June 1966 to January 1967.  
His military occupational specialty was that of light weapons 
infantryman.  His awards and decorations included the Combat 
Infantryman's Badge (CIB).

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions dating 
from March 1997.

This case was previously remanded by the Board in part in 
September 1998.  After considering medical evidence of record 
dating through approximately January 1997, the Board denied 
entitlement to service connection for muscle cramps, chronic 
residual of malaria and increased evaluations for PTSD (30 
percent ) and shrapnel scars of the left post-auricle, left 
index and middle fingers (noncompensable).  The issue of 
entitlement to service connection for tinnitus was remanded 
to the RO for additional development of the evidence.  That 
development having been completed the case is once more 
before the Board for appellate consideration along with the 
added issues of entitlement to an increased evaluation for 
PTSD and a TDIU.  

While this case was in development status, the veteran was 
noted to have filed a reopened claim of entitlement to an 
increased rating for PTSD and an initial claim of entitlement 
to TDIU in April 1998.  

In March 1999, the RO granted an increased evaluation for 
PTSD from 30 percent to 50 percent effective April 10, 1998, 
construed by the RO as the date of receipt of a reopened 
claim based on new evidence not previously considered by the 
Board likewise dating from April 1998.  Entitlement to a TDIU 
was denied.  

The veteran was notified of the decision from which he filed 
a timely notice of disagreement therefrom.  Following the 
issuance of a statement of the case, he filed a timely 
substantive appeal. 

In September 2000, The RO granted an increased evaluation of 
70 percent for PTSD retroactive to April 4, 1998.  On a claim 
for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue 
remains before the Board.

In view of the Board's grant of a 100 percent schedular 
evaluation for PTSD, the issue of entitlement to a TDIU is no 
longer appropriate for appellate review, and has been 
rendered moot.  

The issue of entitlement to service connection for tinnitus 
is addressed in the remand portion of the decision.


FINDING OF FACT

PTSD is productive of total social and occupation impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent schedular 
evaluation for PTSD have been met.  38 U.S.C.A. § 1155, (West 
1991); Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, § 4.114 Stat. 2096) (2000) (codified as amended 
at 38 U.S.C. § 5107);  38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic 
Code 9411 (2000); 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In March 1997 the RO granted service connection for PTSD 
evaluated at 30 percent disabling based upon medical evidence 
dating through January 1997.  In September 1998, the Board 
upheld the 30 percent evaluation for PTSD.

On April 10, 1998, the RO received the veteran's reopened 
claim of entitlement to an increased evaluation for PTSD.  He 
also filed an initial claim of entitlement to a TDIU that 
month.  

Pertinent VA medical records submitted that were not 
previously considered by the Board in September 1998, are 
dated between approximately April 6, 1998 and August 21, 
1998.  They show the veteran was unemployed and requested 
psychiatric treatment through VA.  He exhibited depression, 
anger, anxiety suicidal ideation and isolation for which he 
took medications.  

Other information of record shows the veteran completed one 
year of college and worked as a roof estimator prior to 
termination of employment in April 1998.  His last day of 
full time employment was April 3, 1998.

A December 1998 VA psychiatric examination report shows the 
veteran's claims file and past medical records were made 
available to the examiner for review.  It was noted that he 
was on his fourth marriage.  He parented two children from 
his four marriages.  His daughter was the oldest, at 26 years 
of age, and his son was 24 years of age.  

The veteran noted that during a typical day, he generally 
woke up from 3:30 to 4:30 in the morning and played on his 
computer.  He then generally headed outside and looked for 
things to do.  He noted that he might go to town and look for 
work.  

He walked through the parks and then headed home.  He had 
dinner with his wife about 6:30 in the evening.  Then he 
would go back and play on his computer. 

It was noted that the veteran's stated occupation was roofing 
estimator for over 13 years.  He was currently unemployed.  
He had held one job over the past 13 years. He last worked on 
April 1, 1998 for a Roofing Company, currently defunct since 
November 1998.  The veteran noted the company "crashed" and 
that was why he had left.  Also, he noted having had a number 
of complaints from customers before the company folded.  He 
reported that he was still looking at roofing companies for 
estimation jobs since he was no longer able to do labor work 
on the roofs.  

The veteran reported that his social and occupational 
impairment was directly related to mental disability caused 
by combat duty in Vietnam.  His problems included always 
being distrustful, suspicious and angry at other people.  He 
was taking a number of psychiatric medications with eight 
separate trials of medication combinations.  

On mental status examination the veteran was described as 
cooperative although he provided very curt and short/minimal 
responses to the examiner's questions.  He maintained an 
extremely tense and guarded posture throughout the two hour 
assessment interview.  He presented with neat and casual 
manner of dress with a strong attention to personal hygiene 
and grooming.  He was well oriented to person, place, and 
time.  Motor behavior was tense, constricted, with unchanging 
facial expressions.  There was no evidence of impairment in 
thought processes and there was no evidence of delusions, 
hallucinations, or other gross indicators of psychotic 
processes.  

Mood was described as "depressed" and this had been the 
case over the past several years.  He admitted to suicidal 
ideations by history, but presently denied active suicidal 
intent and plans.  Sleep habits were described as 
"disturbed".  Memory functions had deteriorated over the 
years.  Speech was rapid in rate but, within normal limits 
for volume.  The tone was angry and tense.  

There were no irrelevant, illogical, or obscure patterns.  
Intelligence was estimated in the average range, based on 
academic background, verbal behavior, and apparent 
fundamentals  of information.  

There was evidence of obsessive and ritualistic behaviors 
such as compulsive checking, suspiciousness, hypervigilance, 
distrust and suspiciousness of his spouse with frequent 
accusations that he himself knew to be irrational.  Insight 
into the nature of his present problems was minimal.  He had 
a diminished range of interests in social and recreational 
activities.  The examiner noted that the veteran felt 
detached and estranged from others, often beyond that into 
suspiciousness if not outright paranoia.  He exhibited a 
restricted range of affect and his facial expressions were 
constricted in a steady somber and flattened appearance.  

The veteran disclosed having extreme difficulties with 
falling and staying asleep.  
It was noted that his irritability and anger symptoms were 
evident throughout the interview.  He had difficulty 
concentrating and might have short term memory difficulties 
as a consequence or related thereto.  There was evidence of 
obvious hypervigilance and suspiciousness of others.  He had 
exaggerated startle response and excessive physiological 
reactivity to any triggers from Vietnam/combat.  These 
symptoms began in 1968 and were characterized as chronic and 
continuous since. 

The examiner noted that psychological testing was not needed 
in arriving at the conclusions below.  The examiner noted 
that because of memory difficulties, it may be useful to have 
the veteran evaluated for memory deficits with 
neuropsychological testing at some future date.  This would 
help him to establish a baseline against which to compare any 
future disintegration of memory function. It was noted that 
the veteran was capable of managing personal and financial 
affairs and for legal purposes.  It was noted that PTSD was 
the diagnosis, and symptoms claimed and evaluated on 
examination were supported by the objective findings.  The 
psychiatric symptoms were directly attributed to the 
veteran's experience in the military and were clearly 
exacerbated by military service.  

The examiner noted that his conclusions were based on review 
and knowledge of the current and relevant psychological 
literature, including evaluation against the specific 
diagnostic criteria of the DSM-IV.  He noted that in this 
case, there was a single diagnosis that accounted for the 
veteran's current complaints.  It was noted that the symptoms 
of PTSD with accompanying depression predominated the 
clinical picture, accounting for the overwhelming majority of 
impairments in social and occupational functioning.  

It was noted that in regard to occupational functioning, the 
veteran had not worked for eight months.  He continued to 
seek work as a roofing job estimator as he had done for the 
past 13 years.  He no longer was able to do physical labor 
due to cramping, muscle and joint problems, and other chronic 
health concerns.  His occupational status had deteriorated 
over the past year or since the time of the last Compensation 
and Pension examination.  Based on the period of eight months 
of continuous unemployment recently, the examiner recommended 
consideration of an increase in the last rating of disability 
on the basis of occupational functioning.  In regard to 
social functioning, the veteran's status was considered 
similarly somewhat deteriorated over the past year.  This was 
evidenced by his continued suspiciousness and increasing 
feelings of paranoia around the notion that his spouse or 
family members would betray him.  These feelings of 
suspiciousness and hypervigilance were now constituting a 
significant interference with his fourth marriage.  

It was noted that the veteran did get out of the house and 
make efforts to seek work and socialize in local parks.  
However, it appeared, that he was minimally successful in 
these efforts and that his interpersonal demeanor would be 
off putting and ineffective.  Based on these findings, the 
examiner also recommended consideration of an increase in the 
rating of disability on the basis of social functioning.  

Diagnosis was PTSD, chronic, severe with recurrent 
depression, severe, and intermittent suicidal ideations.  His 
GAF score was 37. 

A December 1998 VA Social and Industrial Survey report shows 
the veteran was laid off in April 1998 after thirteen years 
of employment.  He noted that throughout his employment a lot 
of complaints were directed at him through co-workers, 
customers and drivers due to his anger outbursts.  He 
described himself as isolated.  He had had no relationship 
with his children nor contact with them for a long time.  He 
reported having a great deal of sleep disturbance and 
increased isolation during the past year.  His "triggers" 
included road rage, driver disrespect, loud noises, diesel 
fuel and aircraft.  Also he experienced nightmares and 
flashbacks.  He noted in recent years having had a number of 
engagements with individuals in a confrontational manner 
which caused him to lose his job.

It was noted that following the veteran's unemployment, his 
daily activities mainly centered around using his lap top 
computer at home doing inside and outside household projects.  
He actively sought employment. 

Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "VCAA of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "VCAA of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "VCAA of 2000", signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "VCAA of 2000", signed into law 
November 9, 2000, codified at 38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "VCAA of 2000", 
signed into law November 9, 2000, codified at 38 U.S.C.A. 
§ 5103A(d).  

H.R. 4864, the "VCAA of 2000", signed into law 
November 9, 2000, alters former 38 U.S.C.A. § 5107, and now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.



(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, codified at 38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issue of entitlement to increased 
evaluation for PTSD. 

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.  The Board notes that the 
record contains VA outpatient treatment records and recently 
dated VA psychiatric and Social and Industrial Survey 
reports.  He has not identified any outstanding records which 
the RO has not attempted to obtain.  The evidence of record 
provides a complete basis for addressing the merits of the 
veteran's claim as cited above at this time.  


In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision on the merits 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 1991).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2000).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
depression, formerly as set forth in 38 C.F.R. §§ 4.125-4.132 
(1996) (redesignated as 38 C.F.R. §§ 4.125-4.130). See 61 
Fed. Reg. 52695-52702 (1996).  The RO has evaluated the 
veteran's psychiatric disability under both the prior and 
newly-revised criteria.  Where the law or regulations change 
while a case is pending, the version more favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Since a 70 percent evaluation was granted for PTSD effective 
April 4, 1998, date of receipt of reopened claim, the issue 
of entitlement to an increased rating for PTSD may only be 
considered under the new criteria in effect since November 6, 
1996.  

Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.




Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996 (codified at 4.130), a 70 percent 
rating may be assigned where there is the following 
disability picture: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

The new rating criteria permit a 100 percent rating where 
there is the following disability picture: Total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).


Analysis

The Board notes that the record contains VA clinical records, 
a Social and Industrial Survey and psychiatric examination 
findings suggesting that the veteran's PTSD is manifested by 
a recent increase in persistently ongoing symptoms of 
restricted affect, obsessional, irrational and bizarre 
ritualistic behavior, confrontational type anger, 
irritability, depression, anxiety, social isolation, 
concentration and memory difficulties with intermittent 
suicidal ideations.  He has not been employed since April 
1998, and has been unsuccessful so far in his attempts to 
obtain gainful employment. 

Importantly, a VA psychiatric examiner recently noted that 
the veteran's PTSD symptomatology with accompanying 
depression was the predominant disability factor that 
accounted for his overwhelming majority of impairments in 
both social and industrial functioning.  It was noted that he 
continued to seek work, but had an interpersonal demeanor 
that was off putting and ineffective.  The veteran's GAF 
score for PTSD was 37.  The examiner recommended an increased 
disability evaluation for PTSD due to a recent deterioration 
in psychiatric disability.  


The Board recognizes that the GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed.), p.32.] GAF scores 
ranging between 31 to 40 indicates some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood such as being unable to work.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) 

The Board notes that the ongoing and persistent nature of 
PTSD manifested by restricted affect, obsessional, irrational 
and bizarre ritualistic behavior, confrontational type anger, 
irritability, depression, anxiety, social isolation, 
concentration and memory difficulties with intermittent 
suicidal ideations productive of an inability to work does 
not permit the Board to conclude that the preponderance of 
the evidence is against the claim on appeal.  Rather, the 
pertinent psychiatric symptomatology appears to more nearly 
approximate the criteria for the maximum 100 schedular rating 
when viewed in light of the relative equipoise nature of the 
evidence.  Therefore, the benefit of the doubt should be 
found in favoring the outcome in the veteran's behalf.  38 
C.F.R. §§ 3.102, 4.3 (2000); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Accordingly, the criteria for the assignment of a 100 percent 
schedular rating for PTSD have been met.  


ORDER

Entitlement to a 100 percent schedular evaluation for anxiety 
neurosis with PTSD is granted, subject to the applicable 
regulatory provisions pertaining to the payment of monetary 
benefits.


REMAND 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran served on active duty from June 1965 to November 
1968.  His service administrative and personnel records show 
he served in Vietnam from June 1966 to January 1967.  His 
military occupational specialty was that of light weapons 
infantryman and machine gunner.  His awards and decorations 
included the Combat Infantryman's Badge (CIB).  His service 
medical records are silent for tinnitus.  They refer to 
quinine therapy for falciparum malaria.

A September 1968 physical examination report for separation 
purposes was silent for tinnitus.  A medical history report 
undertaken at that time was likewise silent for tinnitus.  
The veteran was noted to have denied either having had or 
having any ear trouble.  

In October 1996 the veteran first claimed entitlement to 
service connection for tinnitus based on head concussion in 
active service.  He noted treatment from 
SMS, MD.  In November 1996 the RO requested all pertinent 
treatment records from SMS, MD, with notice to the veteran.

Private medical records from SMS, MD, date between 
approximately January 1996 and October 1996.  They refer to 
longstanding tinnitus.  Also they refer to pending earlier 
dated records and evaluation for tinnitus by a Dr. FB.  

Questionable tinnitus since 1993 was noted along with remote 
past (30 years) of falling backwards onto a boulder and being 
dazed.  

A December 1996 VA request for consultation record shows the 
veteran reported the onset of tinnitus between approximately 
6 to 7 years earlier.  It was noted that he was evaluated by 
Dr. FB in 1991; however, the tinnitus persisted.  

A December 1996 VA audiology examination report shows the 
veteran served in combat in Vietnam.  He reported complaining 
of tinnitus more than 10 years earlier.  He noted  that 
tinnitus became extreme approximately 6 to 7 years earlier.  
It was noted that on his own, he obtained a medical 
consultation for tinnitus from Dr. FB (ear, nose and throat) 
in 1991.  The veteran recalled no special recommendation made 
by Dr. FB.  It was noted that the veteran was scheduled for a 
special examination in December 1996 for tinnitus.  The 
audiometry study showed that tinnitus pitch mating efforts 
suggested tinnitus was approximately equal to a narrow band 
noise centered at 2000 Hertz.  

A December 1996 authorized VA examination report by WDC, MD, 
shows the veteran's history was negative for ear disease or 
exposure to industrial or potentially damaging explosive 
noise.  It was noted that he had had no head trauma or otoxic 
drugs by history.  The veteran's chief complaint was that of 
a loud tinnitus localized in the middle of his head rather 
than in one ear. 

It was essentially noted that the veteran had a long history 
of tinnitus in both ears which became noticeably worse seven 
years earlier.  It was noted that he had been evaluated by 
Dr. FB in the past and that no definite therapy was 
recommended.  Tinnitus had been constant.  It was noted that 
a review of the audiometric studies failed to disclose an 
audiological reason for his tinnitus complaints.  It was 
noted that an evaluation for tinnitus was a difficult problem 
as no organic evidence of ear disease was demonstrated except 
for a skin condition which would not cause the tinnitus 
complaint.  The examiner noted that functional components may 
certainly play a significant part.  In conclusion, the 
veteran was recommended for a tinnitus masker.

In August 1997 the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is of 
record.  He noted having tinnitus ever since using a machine 
gun in service.  

In September 1998, the Board remanded the case to the RO for 
additional development of the evidence with respect to the 
issue of entitlement to service connection for tinnitus.  In 
particular the RO was to obtain the outstanding treatment 
records from Dr. FB.  Also, the Board found that the December 
1996 fee-basis examiner should have the opportunity to review 
the veteran's claims file, and supplement his examination 
report by rendering an opinion as to the etiology of the 
veteran's tinnitus.  Should this be impracticable, it was the 
opinion of the Board that the veteran be afforded a new 
examination with the examiner to render an opinion regarding 
the etiology of his tinnitus

In October 1998 the RO requested the veteran to provide all 
pertinent source of treatment for tinnitus, and to complete 
and return the enclosed release of medical records for Dr. 
FB.  The veteran failed to respond.

A May 1999 VA audiology examination reports shows a history 
of tinnitus dating back at least 10 years, and possibly back 
to the veteran's Vietnam service.  It was noted that the 
veteran was scheduled for a VA ENT examination.  The VA 
audiologist strongly recommended that the veteran receive a 
comprehensive examination for tinnitus either at the Oregon 
Health Sciences University (OHSU) Tinnitus Clinic, or at the 
Oregon Tinnitus and Hyperacousis Center in Beaverton, Oregon.

A May 1999 VA ear examination report shows the veteran's 
claims file was reviewed by the examiner.  It was noted as 
history that during military service, he was in the infantry 
and sometimes was a machine gunner.  He was in combat and 
exposed to noise from all types of weapons including 
exploding mortar shells.  He did not experience any 
significant tinnitus while in the military.  


At one time, he fell and hit his head on a rock.  He may have 
been dazed for a minute or so but there was no extended 
period of unconsciousness.  It was noted that he developed 
malaria that was treated with quinine. 

Following an objective examination the examiner noted that 
the veteran's symptoms came on well after separation from 
service and he did not sustain any significant symptoms in 
service.  It was noted that he certainly had significant 
noise exposure in the military, especially in Vietnam, but 
there was no evidence that it caused any damage to the inner 
ear which would have shown up as a high frequency hearing 
loss.  It was noted that the fact that tinnitus developed 
well after service made it impossible to pin down the exact 
cause of his tinnitus.  

It was noted that quinine can cause tinnitus, but the 
examiner suspected that such type of tinnitus would occur 
during quinine therapy.  The examiner noted he was unaware 
that quinine therapy could cause tinnitus years after 
treatment.  The examiner noted he had not been exposed to 
that type of history in the past, and was not aware if 
quinine could do that.  

The examiner was not shown to have undertaken any medical 
research on the topic.  In conclusion, the examiner noted 
that he was unable to make any specific determination as to 
the cause of the veteran's symptoms.

A February 2000 addendum to the May 1999 VA ear examination 
by the examining physician shows the examiner noted that he 
did not think tinnitus would appear many years later as a 
result of any noise exposure in service.

The examiner also noted that he did not think tinnitus would 
result many years after quinine treatment or after a head 
injury when the veteran did not have any ear symptoms at the 
times of the occurrences.


Importantly, the examiner noted that with respect to the 
recommendation of obtaining a referral to the tinnitus clinic 
at OHSU, he opined that a consult regarding tinnitus through 
the audiology department at the Portland VA medical center 
(MC) would be appropriate since they worked closely with the 
tinnitus group at OHSU.  They could make any necessary 
referral to OHSU, if deemed necessary.

In reviewing the evidence of record it becomes apparent that 
the VA examinations in December 1996 and May 1999 are 
inadequate for rating purposes, as neither examiner 
demonstrated a familiarity or expertise in the etiology of 
tinnitus nor provided an opinion as to whether it is as least 
as likely as not that the veteran's tinnitus is related to 
active duty by exposure to acoustic trauma, quinine therapy 
for malaria, head injury or otherwise with supporting 
rationale.  

Importantly, the Board may not overlook the strong 
recommendations by VA medical staff with respect to obtaining 
special tinnitus consults to include through the VAMC, 
Portland, Oregon in connection with the veteran's claim. 

The Board recognizes that VA has a duty to assist the veteran 
in the development of all facts pertinent to his claim.  This 
includes the duty to obtain VA examinations which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought, as well as the duty to obtain all relevant 
treatment records referred to by the veteran.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Consequently, examinations 
by specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under the VCAA of 
2000, Pub. L. No. 106-475, § 4.114 Stat. 2096) (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107), the Board is deferring adjudication of the issue of 
entitlement to service connection for tinnitus pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for tinnitus, to 
include Dr. FB.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.   Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475. § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA ear 
disease examination of the veteran by an 
appropriate medical specialist, including 
on a fee basis if necessary, through the 
Portland, Oregon VAMC, for the purpose of 
determining the nature, extent, etiology 
and date of approximate onset of the 
veteran's tinnitus.  Any indicated 
supplemental special studies and/or 
examinations should be undertaken.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
tinnitus had its onset in service based 
on exposure to acoustic trauma, head 
injury, quinine therapy for malaria or 
otherwise.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App 268 (1998)

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for tinnitus.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal and not already provided.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

